 

 

Case 2:21-cr-20369-LJM-APP ECF No. 1, PagelD.1 Filed 06/09/21 Page 1 of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Case:2:21-cr-20369

United States of America, ___ Judge: Michelson, Laurie J.
MJ: Patti, Anthony P.

Filed: 06-09-2021 At 12:53 PM

 

Vv. INDI USA V. BROOKS (DA)
Tyvon Maurice Brooks, Violation: 18 U.S.C. § 922(g)(1)
Defendant.
/
INDICTMENT
The grand jury charges:
COUNT ONE

(18 U.S.C. § 922(g)(1) -- Felon in Possession of a Firearm)

On or about March 23, 2021, in the Eastern District of Michigan, the
defendant, Tyvon Maurice Brooks, having previously been convicted of a felony,
that is, a crime punishable by imprisonment for a term exceeding one year, and
knowing that he had previously been convicted of a felony, did knowingly possess
a firearm, that is, one loaded, black, .40 caliber, Astra A75 handgun, which had
been shipped and transported in interstate and foreign commerce to reach this

jurisdiction, in violation of Title 18, United States Code, Section 922(g)(1)

 

3
Case 2:21-cr-20369-LJM-APP ECF No. 1, PagelD.2 Filed 06/09/21 Page 2 of 3

FORFEITURE ALLEGATIONS
(18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c))

The allegations contained in count one of this indictment are hereby re-
alleged and incorporated by reference for the purpose of alleging forfeiture
pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

As a result of violating 18 U.S.C. § 922(g) as set forth in this indictment,
upon conviction the defendant shall forfeit to the United States any firearms and
ammunition involved in or used in the knowing commission of the offense,
pursuant to 18 U.S.C. § 924(d)(1), and 28 U.S.C. § 2461(c).

THIS IS A TRUE BILL.

/s/ Grand Jury Foreperson
Grand Jury Foreperson

SAIMA S. MOHSIN
Acting United States Attorney

DAVID A. GARDEY
Assistant United States Attorney
Chief, Public Corruption Unit

/s/ Eaton P. Brown

EATON P. BROWN

Assistant United States Attorney
211 West Fort Street, Suite 2001
Detroit, Michigan 48226-3220
phone: 313-226-9184

email: eaton.brown@usdoj.gov

Dated: June 9, 2021

 

 
Case 2:21-cr-20369-LJM-APP ECF No. 1, PagelD.3 Filed 06/09/21 Page 3 of 3

 

United States District Court Criminal Case Cover Sheet | Case Number
Eastern District of Michigan

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

 

 

 
  

 
   

 

 

 

 

 

-| Companion Case Number:
This may be a companion case based upon LCrR 57.10 (b)(4)": Judge Assigned: LO»
Ll ves No AUSA’s Initials: oe A’
Q<"

Case Title: USA v. Tyvon Maurice Brooks

 

County where offense occurred: Wayne

 

Check One: Felony |]Misdemeanor [|Petty
V_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

ation

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_ Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

            

 

 

. Tt | |
June 9, 2021 MAM\ - Y 4/ \
Date EATON P. BROWN \

Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3277
Phone:313-226-9184

Fax: 313-226-3271

E-Mail address: eaton.brown@usdoj.gov
Attorney Bar #: P66003

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.
5/16
